DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  was filed after the mailing date of the Notice of Allowance on 04/13/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael D. Gamble, as is shown in the attached Interview Summary, document 20220830.

The application has been amended as follows: 
Claims 2 and 13 are cancelled.
Claims 1, 3, 4, 11, 14, and 15 are amended as shown below: 
Claim 1.	(Currently Amended) An Organic Light Emitting Diode (OLED) panel embedded with a Near Infrared (NIR) light sensor, the OLED panel comprising:
a plurality of OLED pixels, the plurality of OLED pixels including
an OLED stack configured to emit visible light in a first direction; and
an NIR light sensor stack under the OLED stack, the NIR light sensor stack including 
an NIR emitter configured to emit NIR light through the OLED stack in the first direction, and 
an NIR detector configured to receive NIR light through the OLED stack,
wherein the NIR emitter and the NIR detector are in different sub-pixels of an OLED pixel of the plurality of OLED pixels, such that 
the OLED pixel includes a first sub-pixel and a second sub-pixel,
the first sub-pixel includes the NIR emitter and does not include any NIR detectors, and
the second sub-pixel includes the NIR detector and does not include any NIR emitters.  

Claim 3.	(Currently Amended) The OLED panel embedded with the NIR light sensor of claim 1, wherein 
the different sub-pixels are adjacent sub-pixels in the OLED pixel, such that the first sub-pixel and the second sub-pixel are adjacent to each other in the OLED pixel.  

Claim 4.	(Currently Amended) The OLED panel embedded with the NIR light sensor of claim 1, wherein 
neither of any NIR emitter or any NIR detector are in a sub-pixel that is between the different sub-pixels in the OLED pixel, such that
the OLED pixel includes a third sub-pixel that is directly between the first sub-pixel and the second sub-pixel in the OLED pixel, and 
the third sub-pixel does not include any NIR emitters and does not include any NIR detectors.
Claim 11.	(Currently Amended) An electronic device, comprising:
a memory;
a processor; and
a display device including an Organic Light Emitting Diode (OLED) panel, the OLED panel including a plurality of OLED pixels, the plurality of OLED pixels including
an OLED stack configured to emit visible light in a first direction; and
an NIR light sensor stack under the OLED stack, the NIR light sensor stack including 
an NIR emitter configured to emit NIR light through the OLED stack in the first direction, and 
an NIR detector configured to receive NIR light through the OLED stack,
wherein the NIR emitter and the NIR detector are in different sub-pixels of an OLED pixel of the plurality of OLED pixels, such that 
the OLED pixel includes a first sub-pixel and a second sub-pixel,
the first sub-pixel includes the NIR emitter and does not include any NIR detectors, and
the second sub-pixel includes the NIR detector and does not include any NIR emitters.

Claim 14.	(Currently Amended) The electronic device of claim 11, wherein the different sub-pixels are adjacent sub-pixels in the OLED pixel, such that the first sub-pixel and the second sub-pixel are adjacent to each other in the OLED pixel.  

Claim 15.	(Currently Amended) The electronic device of claim 11, wherein neither of any NIR emitter or any NIR detector are in a sub-pixel that is between the different sub-pixels in the OLED pixel, such that
the OLED pixel includes a third sub-pixel that is directly between the first sub-pixel and the second sub-pixel in the OLED pixel, and 
the third sub-pixel does not include any NIR emitters and does not include any NIR detectors.

Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitations as: “an NIR emitter configured to emit NIR light through the OLED stack in the first direction, and an NIR detector configured to receive NIR light through the OLED stack, wherein the NIR emitter and the NIR detector are in different sub-pixels of an OLED pixel of the plurality of OLED pixels”, in combination with other limitations of the claim.
Re Claim 11: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the NIR light sensor stack including an NIR emitter configured to emit NIR light through the OLED stack in the first direction, and an NIR detector configured to receive NIR light through the OLED stack, wherein the NIR emitter and the NIR detector are in different sub-pixels of an OLED pixel of the plurality of OLED pixels”, in combination with other limitations of the claim.
Re Claims 3-10, 12, and 14-20: Claims 3-10, 12, and 14-20 are allowed due to dependency either on Claim 1 or on Claim 11.
The prior arts of record include: Naugler et al. (US 2005/0200291), Shchegolikhin et al. (US 20021/0025490), Huang et al. (US 2011/0043487), Ihalainen et al. (US 2018/0149286), Jeon et al. (US 2017/0278909), Vinogradov et al. (WO 951522), Zeigler et al. (US 2001/0004900), Park et al. (US 2015/0155065), Indusegaram et al. (US 2008/0005855), Mott et al. (US 2016/0001174), White et al. (US 2012/0212465), and WO 2017048478.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/30/22